ORDER
BUA, District Judge.
Plaintiff Percy Claybourn recently filed a § 1983 suit against defendant Viola Rouse, a public defender who represented Clayb-ourn in a previous criminal proceeding. To maintain this lawsuit, Claybourn must establish that Rouse’s allegedly unconstitutional conduct amounted to state action. In assessing the liability of a public defender under 42 U.S.C. § 1983, the Supreme Court has concluded that “a public defender does not act under color of state law when performing a lawyer’s traditional functions as counsel to a defendant in a *731criminal proceeding.” Polk County v. Dodson, 454 U.S. 312, 325, 102 S.Ct. 445, 453, 70 L.Ed.2d 509 (1981). Consequently, Claybourn cannot sue Rouse under § 1983 based on any actions she took while representing Claybourn. Because Claybourn has failed to state a cause of action against Rouse, this court denies Claybourn’s petition for leave to file in forma pauperis.